Citation Nr: 1512793	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypothyroidism has been received.

2.  Whether new and material evidence to reopen a claim for service connection for hepatitis has been received.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure. 

4.  Entitlement to service connection for  peripheral neuropathy of the bilateral lower extremities., to include due to herbicide exposure.

5.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.

6.  Entitlement to an increased rating in excess of 70 percent for  service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1957 to January 1960, and from July 1964 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the  RO declined to  reopen the Veteran's claims for service connection for  hypothyroidism and for hepatitis denied service connection for arthritis and peripheral neuropathy of the bilateral upper and lower extremities, denied the Veteran a compensable rating for bilateral hearing loss, and denied an increased rating in excess of 30 percent for PTSD.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

By a rating decision in October 2013, the RO granted a 70 percent rating for PTSD from March 30, 2007, the date of the Veteran's claim for an increased rating.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Also, during the July 2014 hearing, the Veteran indicated that he wished to withdraw from appeal his claim for service connection for arthritis.  Hence, the only claims remaining on appeal are those set forth on the title page.  
In February 2015, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Veteran's appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  
 
The Board's decision addressing the request to reopen the claims for service connection for hypothyroidism and hepatitis is set forth below.  The claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and for increased ratings for bilateral hearing loss and for PTSD are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary, the Board notes that, during the July 2014 hearing, the matters of the Veteran's entitlement to compensation, under the provisions of  38 U.S.C.A. § 1151 for hypothyroidism and hepatitis were raised.  However, as these matters have not been adjudicated by the AOJ, they are not properly before the Board; hence, they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a May 2005 rating decision, the RO declined to  reopen previously denied  claims for  service connection for hypothyroidism and for hepatitis; although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.   

3.  No new evidence associated with the claims file since the May 2005 denials, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypothyroidism or the claim for service connection for  hepatitis, or raises a reasonable possibility of substantiating claims for service connection for hypothyroidism and hepatitis.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision in which the RO declined to reopen previously denied claims for service connection for hypothyroidism and for hepatitis is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the RO's May 2005 denial is not new and material, the criteria for reopening the claim for service connection for hypothyroidism are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  As evidence received since the RO's May 2005 denial is not new and material, the criteria for reopening the claim for service connection for hepatitis are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

As for the claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in the August 2007 pre-rating letter, the RO provided notice of the bases for the prior denials.    In addition to the August 2007 letter, in a May 2007  letter albeit, in connection with claims for service connection for peripheral neuropathy of the bilateral lower and upper extremities and the increased rating claims on appeal-the  RO provided notice to the Veteran explaining what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  And, during the Board hearing, both the Veteran and his representative exhibited actual knowledge of what was needed to substantiate the Veteran's claims-to include the requests to reopen herein decided . 

The Board notes that previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.  Here, neither the Veteran nor his representative has alleged or shown  actual prejudice in any notice error or omission in connection with these  claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The Veteran's service treatment records and VA treatment records are of record.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.  

With respect to the requests to reopen, the Board points out that an examination is not warranted because the VCAA's duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3..  

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2),  and that the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal-to include the requests to reopen now before the Board, and elicited pertinent testimony concerning the nature and etiology of the Veteran's hypothyroidism and hepatitis.  Moreover, the Board hearing transcript also reflects appropriate exchanges between the Veteran, his representative and the undersigned Veterans Law Judge pertaining to the Veteran's petitions to reopen and the bases for denial of the claims.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Notably, nothing during the hearing gave rise to there is any existing, outstanding evidence relevant to either request to reopen that has been overlooked.
In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.   Requests to Reopen

Service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 


The record reflects the RO initially denied the Veteran service connection for hypothyroidism and hepatitis in November 2000.  The evidence then of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated in 1998, and a medical report dated in 1998, none of which reference any complaints, diagnosis or treatment for either a thyroid condition or hepatitis.  The RO denied each claim, noting the absence of evidence that either claimed condition was incurred or aggravated during service.   

After receiving notice of the denial, the Veteran filed an NOD in January 2001 and an SOC was issued in June 2002.  However, the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show "good cause" for his failure to file a formal appeal.  Accordingly, the Veteran did not perfect his appeal of the November 2000 denial.  See 38 C.F.R. §§ 20,200, 20.302 (2000, 2014),   No further communication regarding the matters of his entitlement to service connection for hypothyroidism or hepatitis was received until November 2004, when VA received his application to reopen his claims.  

In May 2005, the RO denied the Veteran's request to reopen the previously denied claims for  service connection for hypothyroidism and for hepatitis.  As noted by the RO, the additional evidence received since the prior denial included more recent VA treatment records documenting the claimed conditions many years post service, but including nothing relating either condition to service.   Although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal.  In fact, no further communication from the Veteran regarding the matters of his entitlement to service connection for hypothyroidism and hepatitis was received until March 2007, when VA received his application to reopen his claim.  

Therefore, the May 2005 rating decision is final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c);38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the May 2005 rating decision.  No new and material evidence pertinent to the matters of service connection for hypothyroidism and hepatitis was received during the remainder of the appellate period following notice of the May 2005 denial; while VA treatment records were received in October 2006, this was not within the remainder of the appellate period of the May 2005 denial.  See 38 C.F.R. § 3.156(b) . Moreover,  additional service records been not been received at any time, requiring readjudication of either claim.  See 38 C.F.R. § 3.156 (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).



Here, medical evidence added to the record since May 2005 primarily consists of  post-service VA treatment records, the transcript of the Veteran's Board hearing, and additional written statements from the Veteran and his representative.    

The medical evidence is new in the sense that it was not previously before agency decision makers, and it is relevant, in that it includes notations pertaining to hypothyroidism and hepatitis.  However, this evidence does not pertain to any unestablished facts needed to grant service connection.  As noted, the , newly received VA treatment records merely document that the Veteran's continued treatment for  hypothyroidism and hepatitis, but include nothing indicating that either disability had its onset or is otherwise medically-related to service.  Notably, medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).  Notably, these records include no medical opinion or even medical comment confirming the presence of a current disability of hypothyroidism or hepatitis that had its origins in, or is otherwise medically-related to, service.   

Moreover, the Veteran's own assertions, as well as those advanced on his behalf, provide no basis to reopen the claim.  To the extent that the Veteran relates how his hypothyroidism and hepatitis was incurred in service and how he believes his current condition is related to his military service, the Board finds that these statements do not provide any new information because they are repetitive of what was already of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the May 2005 rating decision, the Board points out that the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In any event, the Board points out that, with respect to these claims,  the Veteran simply cannot reopen either claim on the basis of lay assertions, alone.  As laypersons lack appropriate medical training and expertise, such individuals generally are not competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the ones here at issue). See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for hypothyroidism and for hepatitis are not met, and the RO's May 2005 denial of each claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


ORDER

As new and material evidence to reopen the claim for service connection for hypothyroidism has not been received , the appeal as to this matter is denied.  

As new and material evidence to reopen the claim for service connection for hepatitis has not been received, the appeal as to this matter is denied.  

REMAND

The Board finds that additional AOJ action on  remaining claims on appeal is warranted.  

At the outset the Board finds that the Veteran's claim for  an increased (compensable) rating for the service-connected bilateral hearing loss must be remanded for a supplemental SOC (SSOC).  In June 2013, the Veteran was afforded a VA audiology examination, and the report of that examination has been associated with the claims file ; however, the AOJ did not list it, mention it, or review it in the October 2013 SSOC and there is no waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2014).  Hence, a remand of this matter to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is necessary.  

The Board also finds that each claim remaining on appeal should be further developed. 

The Veteran has asserted that  the  peripheral neuropathy affecting his  bilateral upper and lower extremities is due to his Vietnam service, specifically  herbicide (Agent Orange) exposure therein.  The Veteran's personnel records reflect that the Veteran served in Vietnam; therefore, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  See 8 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).   Further, there is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy-recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.   Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  This amendment applies to this case.

The Final Rule implementing the amendment detailed reasons for the changes, noting medical report findings that peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  On these findings, the regulation was amended to remove the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  However, the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's post-service treatment records include the report of a September 2009 VA examination during which he reported that his hands and arms went to sleep often.  There is a March 2005 diagnosis of peripheral neuropathy "from Agent Orange exposure" along with notations that the Veteran  continued to have neuropathic pain for which he took Amitriptyline and Ibuprofen, with moderate relief.  An  October 2004 medical record documents peripheral neuropathy/[A]gent [O]range exposure."  A June 2007 VA treatment record indicates  that the Veteran had Agent Orange exposure with weakness in all four extremities and burning in the feet ever since the Vietnam war.  An August 2007 VA treatment records notes  Agent Orange exposure with persistent sensory loss with tingling and pain for 40 years.  In a June 2008 VA treatment note, his neuropathic pain was described as constant pins and needles sensation in a stocking-glove distribution in all four  extremities.  Another June 2008 VA treatment note references d neuropathy, possibly due to Agent Orange.  Furthermore, another June 2008 VA treatment note stated that 40 year, slowly progressive sensory neuropathy was confirmed on nerve conduction study and that the etiology was likely toxic-metabolic from alcohol verse Agent Orange.  In a July 2009 VA treatment note it was stated that the etiology was likely toxic-metabolic, possible causes may be from Agent Orange exposure, diabetes, or possibly alcohol.

The Veteran has not been afforded a VA examination in connection with these claims.  However,  under the circumstances noted above, the Board finds that  examination and opinion addressing the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (201409); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, during the July 2014 hearing, the Veteran and his wife both testified that his bilateral hearing loss and PTSD have increased in severity since his VA examinations in June 2013.  The Veteran testified that he could not wear his hearing aids as a result of infections in his ears and therefore, he could not hear anything.  The Veteran and his wife testified that his PTSD resulted in occupational impairments, hallucinations, flashbacks, and being isolated.  His wife specifically stated that his symptomology increased since his June 2013 VA examination.  In light of the testimony by the Veteran and his wife that his bilateral hearing loss and PTSD have worsened since the last VA examinations, the Board determines that more contemporaneous medical findings are needed to fairly evaluate the Veteran's claims for increased (compensable) ratings.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Hence, the AOJ should arrange for the Veteran to undergo VA neurological, audiology and mental health examinations, by appropriate medical professionals, at a VA medical facility.  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may  result in denial of the claim(s) for service connection and shall result in denial of the claim()s for increased rating.  See 38 C.F.R. §§ 3.655(a),(b)  (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the record reflects that the Veteran  has been treated at the Sepulveda VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Sepulveda VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA)records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:
	
1.  Obtain from the Sepulveda VAMC outstanding, pertinent records of mental and physical evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.   After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological examination, by an appropriate physician,  for his claimed peripheral neuropathy.  

The entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the bilateral upper and lower extremities, for each, the examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had a diagnosis of peripheral neuropathy.

If so, for each diagnosis of peripheral neuropathy affecting bilateral extremities, the VA 
examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  50 percent or greater probability) that (a) the disability is of the early-onset type (for which the VA recognizes an etiological relationship to herbicides exposure exists); or if not, (b) the disability had its onset in or is otherwise medically related to service-to particularly include to presumed in-service herbicide exposure therein.

If the examiner concludes that any peripheral neuropathy of the bilateral upper extremities and/or lower extremities is/are not medically related to service, for each diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history and his lay assertions. 

All examination findings/testing results, along with  complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an audiologist, for evaluation of bilateral hearing loss. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on the activities of daily living, to include accomplishing the acts required for gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by  a psychiatrist or psychologist, for evaluation of his PTSD. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.   All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to the existence and extent or severity, as appropriate, of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any  examination(s) scheduled in conjunction with the claim(s) for increase, in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.304(f), as appropriate.  

Otherwise, adjudicate each claim remaining on appeal in light of all evidence and legal authority (to include all evidence added to the record since the last adjudication, to include the July 2013 audiology examination report), and legal authority. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


